DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-3 in the reply filed on 03/21/2022 is acknowledged.  The traversal is found persuasive and claims 1-3 has been considered in this examination.
Further claim 4 has been cancelled.  Therefore the restriction requirement of 01/21/2022 has been obviated.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Minakami et al. (US 5,381,859) in view of Hesselgreaves (US 5,193,611).
Claims 1 and 2:  Minakami et al. discloses a method of manufacturing a heat sink for a electronic component (Col. 1, Lines 10-15) that includes forming metal sheets that provide fin elements by etching a base plate (Col. 6, Line 57 to Col. 7, Line 4), forming second metal sheets having openings and passages by punching (Col. 7, Lines 5-15), stacking the formed metal sheets (Col. 7, Lines 16-20), and bonding the metal sheets by diffusion bonding (Col. 7, Lines 21-31).
Allowable Subject Matter
Claim is 3 allowed as the prior art of record does not provide a method that includes etching a base plate to form cooling fins and then etching the formed cooling fins to form a passage corresponding to the etched fin.  This process is described in Para [0039] of applicant’s disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726